Exhibit 10.2.7

THE DOE RUN RESOURCES CORPORATION
1801 PARK 270 DRIVE
ST. LOUIS, MISSOURI  63146

August 24, 2006

Theodore P. Fox III

49 Pacland Estates Dr.

Chesterfield, MO  63005

Re:                               Net Worth Appreciation Agreement (“Agreement”)

Dear Mr. Fox:

This letter, sets forth the agreement between you and The Doe Run Resources
Corporation, (the “Company”) with respect to your Net Worth Appreciation
Benefit, intended to constitute additional incentive compensation to you as an
employee of the Company.  The base date of this Agreement shall be November 1
(the “Base Date”), 2006 (the “Base Year”).


1.             VESTING.  ON THE BASE DATE IN 2009, PROVIDED THAT YOU HAVE BEEN
CONTINUOUSLY IN THE EMPLOY OF THE COMPANY FROM THE BASE DATE IN 2006 THROUGH
SUCH DATE, YOU SHALL RECEIVE A NET WORTH APPRECIATION CREDIT OF 0.6% AND ON THE
BASE DATE IN EACH OF THE YEARS 2010 AND 2011 YOU SHALL RECEIVE AN ADDITIONAL NET
WORTH APPRECIATION CREDIT OF 0.2%, PROVIDED THAT YOU HAVE BEEN CONTINUOUSLY IN
THE EMPLOY OF THE COMPANY FROM THE BASE DATE IN 2006 TO THE APPLICABLE BASE
DATE, UP TO A MAXIMUM CREDIT, IF YOU REMAIN IN THE EMPLOY OF THE COMPANY
CONTINUOUSLY THROUGH THE BASE DATE IN 2011, OF 1.0% (THE “MAXIMUM CREDIT”).  THE
AGGREGATE NUMBER OF NET WORTH APPRECIATION CREDITS RECEIVED ON OR PRIOR TO A
GIVEN DATE SHALL BE HEREINAFTER REFERRED TO AS “VESTED CREDITS”.  YOU SHALL NOT
RECEIVE ANY CREDIT UNLESS YOU HAVE REMAINED IN THE EMPLOY OF THE COMPANY FROM
THE BASE DATE IN 2006 CONTINUALLY UNTIL THE BASE DATE IN 2009, AND THEREAFTER
YOU SHALL NOT RECEIVE CREDIT FOR ANY PARTIAL YEAR, PROVIDED THAT (A) IF YOUR
EMPLOYMENT TERMINATES DUE TO DEATH OR DISABILITY (AS DEFINED BELOW) PREVENTING
YOU FROM PERFORMING YOUR USUAL EMPLOYMENT FUNCTIONS AND DUTIES PRIOR TO THE BASE
DATE IN 2009, YOU SHALL RECEIVE A CREDIT OF 0.6%, AND (B) IF YOUR EMPLOYMENT
TERMINATES AFTER THE BASE DATE IN 2009 AND BEFORE THE BASE DATE IN 2011, DUE TO
DEATH OR DISABILITY (AS DEFINED BELOW), YOU SHALL RECEIVE A CREDIT OF 0.2% FOR
THE PARTIAL YEAR IN WHICH THE TERMINATION TAKES PLACE (IN ADDITION TO ALL
CREDITS PREVIOUSLY ACCRUED UNDER THIS AGREEMENT).  FOR PURPOSES OF THIS
AGREEMENT, “DISABILITY” SHALL MEAN A PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE
EXPECTED TO RESULT IN DEATH OR TO LAST FOR AT LEAST 12 MONTHS, AND THE
IMPAIRMENT EITHER: (1) PREVENTS THE EMPLOYEE FROM ENGAGING IN ANY SUBSTANTIAL
GAINFUL ACTIVITY; OR (2) ENTITLES THE EMPLOYEE TO RECEIVE INCOME REPLACEMENT
BENEFITS FOR AT LEAST 3 MONTHS UNDER AN ACCIDENT AND HEALTH PLAN SPONSORED BY
THE COMPANY.


2.     TREATMENT OF MATTERS IN CALCULATION OF BENEFITS.


(A)   FOR THE PURPOSES OF CALCULATING THE BENEFITS PAYABLE UNDER THIS AGREEMENT,
THE COMPANY WILL CONTINUE TO CALCULATE FEDERAL CORPORATE INCOME TAXES AND THE
CORPORATE INCOME TAXES FOR THOSE JURISDICTIONS IN WHICH THE COMPANY AND ITS
SUBSIDIARIES DO BUSINESS, FOR THE FISCAL PERIODS OR PORTIONS THEREOF BEGINNING
ON OR AFTER THE BASE DATE IN 2006, AS IF THE COMPANY HAD COMMENCED OPERATIONS ON
THE BASE DATE IN 2006 AND AS IF


--------------------------------------------------------------------------------





THE COMPANY AND ITS SUBSIDIARIES HAD CONTINUED TO HAVE C CORPORATION STATUS
UNDER THE FEDERAL INTERNAL REVENUE CODE AND UNDER STATE AND LOCAL TAX LAWS, IN
ACCORDANCE WITH THE PROVISIONS OF GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND
THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER AND UNDER STATE AND LOCAL
TAX LAWS APPLICABLE TO C CORPORATIONS AS FROM TIME TO TIME IN EFFECT
(“C STATUS”).  SUCH TAX CALCULATIONS WILL INCLUDE CALCULATIONS OF CURRENT AND
DEFERRED TAX EXPENSE OR BENEFIT AND CURRENT AND NON-CURRENT TAX ASSETS AND
LIABILITIES (“C TAXES”) AND THE DIFFERENCES (“TAX DIFFERENCES”) BETWEEN THE
C TAXES AND THE TAXES AS RECORDED BY THE COMPANY AND ITS SUBSIDIARIES WHILE
BEING DESIGNATED A QUALIFIED SUBCHAPTER S SUBSIDIARY (“S TAXES”).  FOR CLARITY,
THE TAX BASIS OF THE COMPANY’S ASSETS AND LIABILITIES WILL BE DEEMED TO BE THE
TAX BASIS AS OF THE BASE DATE IN 2006, EXCEPT THAT NO NET OPERATING LOSS
CARRYFORWARD WILL BE DEEMED TO EXIST AS OF SUCH DATE.


(B)   CUMULATIVE INCOME STATEMENT TAX DIFFERENCE SHALL BE THE CUMULATIVE
DIFFERENCE IN INCOME TAX EXPENSES OR BENEFIT BETWEEN THE CALCULATION OF THE
C TAXES AND S TAXES, IN EACH CASE CALCULATED FOR THE TAX PERIODS OR PORTIONS
THEREOF BEGINNING ON OR AFTER THE BASE DATE IN 2006, AND THROUGH THE END OF THE
CALCULATION PERIOD.  CUMULATIVE CASH FLOW TAX DIFFERENCE SHALL BE THE CUMULATIVE
DIFFERENCE IN INCOME TAX PAYMENTS, NET OF REFUNDS, BETWEEN THE CALCULATION OF
THE C TAXES AND S TAXES IN EACH CASE MADE AFTER THE BASE DATE IN 2006 AND
APPLICABLE TO EARNINGS OF THE COMPANY ON AND AFTER THE BASE DATE IN 2006, OR
WHICH WOULD BE IN THE CASE OF C TAXES, OR ARE IN THE CASE OF S TAXES,
IMMEDIATELY DUE AND PAYABLE, CONTEMPORANEOUSLY WITH THE PAYMENT OF ANY
DISTRIBUTIONS, AS DEFINED BELOW. A “DISTRIBUTION” FOR PURPOSES OF THIS AGREEMENT
SHALL MEAN A DIVIDEND, MANAGEMENT FEE, OR ANY OTHER FORM OF DISTRIBUTION TO THE
RENCO GROUP, INC. (“RENCO”) OR AN AFFILIATE OF RENCO OTHER THAN A SUBSIDIARY OF
THE COMPANY  (INCLUDING A TRANSFER TO RENCO OF ASSETS IN ANY FORM WHETHER AS
CASH OR OTHER FORM OF VALUE WHICH SHALL HAVE THE EFFECT OF REDUCING THE NET
WORTH OF THE COMPANY), IN EXCESS OF THE RENCO AMOUNT (AS DEFINED HEREIN),
PROVIDED THAT PAYMENTS MADE IN RESPECT OF ANY DEBT TO RENCO, INCLUDING, BUT NOT
LIMITED TO, PRINCIPAL INTEREST AND FEES THEREON, OR THE PREFERRED STOCK OF THE
COMPANY, INCLUDING, BUT NOT LIMITED TO, DIVIDENDS THEREON AND REDEMPTIONS
THEREOF, SHALL NOT BE A DISTRIBUTION.  THE “RENCO AMOUNT” SHALL BE EQUAL TO
$2,400,000 PER ANNUM, CALCULATED CUMULATIVELY FROM THE BASE DATE IN 2006 PLUS
THE AMOUNT OF ACCRUED MANAGEMENT FEES AT 10/31/06.


(C)   IN CONNECTION WITH THE ANNUAL AUDIT OF THE FINANCIAL STATEMENTS OF THE
COMPANY, THE COMPANY’S BOARD OF DIRECTORS WILL REQUIRE THAT THE INDEPENDENT
PUBLIC ACCOUNTANTS ISSUE A SPECIAL REPORT INDICATING THEIR AGREEMENT WITH THE
TAX DIFFERENCES.


3.     NET WORTH APPRECIATION BENEFIT.  UPON THE TERMINATION OF YOUR EMPLOYMENT
BY THE COMPANY, OTHER THAN FOR CAUSE, YOU SHALL BE ENTITLED TO A NET WORTH
APPRECIATION PAYMENT (“PAYMENT”) EQUAL TO (A) THE PRODUCT OF THE VESTED CREDITS
AND THE NET WORTH INCREMENT, AS DEFINED BELOW, LESS (B) THE PRODUCT OF THE
VESTED CREDITS AND THE CUMULATIVE INCOME STATEMENT TAX DIFFERENCE (THE
CALCULATION PERIOD SHALL END AT THE END OF THE COMPANY’S FISCAL QUARTER
IMMEDIATELY PRECEDING YOUR DATE OF TERMINATION) AND EXCLUDING SUCH CUMULATIVE
INCOME STATEMENT TAX DIFFERENCE TO THE EXTENT EQUAL TO CUMULATIVE CASH FLOW TAX
DIFFERENCE UTILIZED IN CALCULATING AMOUNTS PAYABLE UNDER PARAGRAPH 5(A).  THE
“NET WORTH INCREMENT” IS THE AMOUNT, IF ANY, BY WHICH THE CONSOLIDATED NET WORTH
OF THE COMPANY AND ITS SUBSIDIARIES, AS AT THE END OF ITS FISCAL QUARTER
IMMEDIATELY PRECEDING THE DATE OF YOUR TERMINATION, EXCEEDS ITS CONSOLIDATED NET
WORTH AS OF THE BASE DATE IN THE BASE YEAR, PROVIDED, HOWEVER, THAT ANY INCREASE
IN CONSOLIDATED NET WORTH RESULTING FROM A CAPITAL CONTRIBUTION TO THE COMPANY
OR THE SALE OF STOCK OF THE

2


--------------------------------------------------------------------------------





COMPANY SHALL BE DISREGARDED IN CALCULATING NET WORTH INCREMENT, AND FURTHER
PROVIDED THAT PREFERRED STOCK OF THE COMPANY AND CASH PAYMENTS OF DIVIDENDS AND
PAYMENTS IN KIND THEREON SHALL BE TREATED AS DEBT OF THE COMPANY FOR PURPOSES OF
CALCULATING CONSOLIDATED NET WORTH.  FOR CLARITY, IT IS UNDERSTOOD THAT THE NET
WORTH INCREMENT WILL NOT INCLUDE CHARGES OR BENEFITS FOR INTEREST ON THE
RESTRUCTURED DEBT OF THE COMPANY TO THE EXTENT NOT INCLUDED AS INTEREST EXPENSE
OR INCOME UNDER GAAP AS ACCOUNTED FOR UNDER FAS 15, NOR WILL THE TAX DIFFERENCES
INCLUDE ANY BENEFIT OR CHARGE FOR SUCH INTEREST ON SUCH RESTRUCTURED DEBT.  THE
DETERMINATION OF THE INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY AS TO THE
NET WORTH INCREMENT, MADE IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED, SHALL BE CONCLUSIVE ON EACH OF US.  IF THERE
IS NO NET WORTH INCREMENT, NO AMOUNT SHALL BE PAYABLE.  IF YOUR EMPLOYMENT IS
TERMINATED FOR CAUSE, YOU SHALL NOT BE ENTITLED TO RECEIVE ANY PAYMENT.  ANY
TERMINATION REFERRED TO IN THIS AGREEMENT SHALL MEAN SEPARATION FROM SERVICE
FROM ALL MEMBERS OF THE RENCO GROUP, INC. CORPORATE CONTROLLED GROUP (WITHIN THE
MEANING OF INTERNAL REVENUE CODE SECTIONS 414(B), (C), (M), AND (O)).


4.     PAYMENT.  THE PAYMENT SHALL BE PAYABLE TO YOU (OR YOUR DESIGNEE OR
ESTATE) IN 40 EQUAL QUARTERLY INSTALLMENTS, WITHOUT INTEREST, COMMENCING THREE
MONTHS AFTER THE TERMINATION OF YOUR EMPLOYMENT, AND AT 3 MONTH INTERVALS
THEREAFTER.  NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT, THE COMPANY SHALL
NOT BE REQUIRED TO PAY YOU (I) ANY PAYMENT, WHERE THE MAKING OF SUCH PAYMENT
WOULD VIOLATE ANY AGREEMENT BETWEEN THE COMPANY AND ANY LENDER OF THE COMPANY,
OR (II) IN THE EVENT THAT ANY AGREEMENT BETWEEN THE COMPANY AND ANY LENDER OF
THE COMPANY LIMITS THE AGGREGATE AMOUNT THAT THE COMPANY MAY PAY AS BONUSES, NET
WORTH APPRECIATION PAYMENTS, PROFIT SHARING PAYMENTS OR OTHER PAYMENTS OF
SIMILAR NATURE (“RESTRICTED PAYMENTS”) DURING ANY PERIOD, ANY PAYMENT IN EXCESS
OF YOUR PRO RATA PORTION OF THE AGGREGATE AMOUNT OF APPLICABLE RESTRICTED
PAYMENTS WHICH THE COMPANY IS PERMITTED TO PAY.  IN THE EVENT THAT THE COMPANY
IS UNABLE TO MAKE A PAYMENT DUE TO THE PRECEDING SENTENCE, THE COMPANY’S
OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DEFERRED UNTIL SUCH TIME THAT THE
COMPANY IS PERMITTED TO MAKE SUCH PAYMENT PURSUANT TO THE PRECEDING SENTENCE.


5.     DIVIDENDS; SALE OF SUBSTANTIALLY ALL OF THE COMPANY’S STOCK OR ASSETS.


(A)   IF AND IN THE EVENT THAT THE COMPANY SHALL MAKE A DISTRIBUTION WHILE YOU
SHALL BE EMPLOYED BY THE COMPANY, THEN YOU SHALL BE ENTITLED TO RECEIVE, AS
ADDITIONAL COMPENSATION, (“ADDITIONAL COMPENSATION BENEFIT”) AN AMOUNT EQUAL TO
(A) THE EXCESS OF  (I) THE PRODUCT OF THE MAXIMUM CREDIT AND THE CUMULATIVE
DISTRIBUTIONS PAID BY THE COMPANY SUBSEQUENT TO THE BASE DATE IN THE BASE YEAR
OVER (II) THE PRODUCT OF THE MAXIMUM CREDIT AND ANY POSITIVE CUMULATIVE CASH
FLOW TAX DIFFERENCE LESS (B) THE AMOUNT OF ADDITIONAL COMPENSATION BENEFIT
PREVIOUSLY PAID TO YOU SUBSEQUENT TO THE BASE DATE IN THE BASE YEAR.  THIS
PROVISION SHALL NOT APPLY TO INTERCOMPANY PAYMENTS AMONG THE COMPANY AND ITS OWN
WHOLLY-OWNED SUBSIDIARIES OR AMONG TWO WHOLLY-OWNED SUBSIDIARIES OF THE COMPANY,
OR TO REIMBURSEMENT TO RENCO FOR A PROPORTIONATE PART OF COSTS, SUCH AS AUDIT
CHARGES AND INSURANCE PREMIUMS, PAID BY RENCO ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, INCLUDING THE COMPANY.


(B)   IF, WHILE YOU SHALL BE EMPLOYED BY THE COMPANY (AND WHETHER BEFORE OR
AFTER THE BASE DATE IN 2009), ALL OR SUBSTANTIALLY ALL THE STOCK OR ASSETS OF
THE COMPANY SHALL BE SOLD TO A PERSON WHO IS NOT AN AFFILIATE OF IRA LEON
RENNERT, OR IF THE RENCO GROUP, INC. SELLS A CONTROLLING INTEREST IN THE
COMPANY, THEN, UPON THE CLOSING OF SUCH SALE, YOUR FULL MAXIMUM CREDIT SHALL BE
DEEMED TO BE VESTED, AND YOU SHALL BE ENTITLED TO RECEIVE, IN KIND AND ON THE
SAME TERMS AND CONDITIONS AS THE COMPANY OR ITS SHAREHOLDER IS BEING

3


--------------------------------------------------------------------------------





PAID AS PAYMENT IN FULL OF YOUR PARTICIPATION, AN AMOUNT EQUAL TO (A) THE
PRODUCT OF THE MAXIMUM CREDIT AND ANY NET PROCEEDS (AS DEFINED BELOW) OF THE
SALE, PLUS (B) THE PRODUCT OF THE MAXIMUM CREDIT AND THE CUMULATIVE
DISTRIBUTIONS PAID BY THE COMPANY SUBSEQUENT TO THE BASE DATE IN THE BASE YEAR,
LESS (C) THE PRODUCT OF THE MAXIMUM CREDIT AND THE CUMULATIVE INCOME STATEMENT
TAX DIFFERENCE THROUGH THE DATE OF SALE, AND LESS (D) THE AMOUNT OF ANY
ADDITIONAL COMPENSATION BENEFIT PREVIOUSLY PAID TO YOU SUBSEQUENT TO THE BASE
DATE IN THE BASE YEAR.  “NET PROCEEDS”, FOR PURPOSES HEREOF, SHALL BE EQUAL TO
THE AMOUNT, IF ANY, OF THE PROCEEDS OF THE SALE AFTER DEDUCTING ALL EXPENSES OF
THE SALE, ALL APPLICABLE FEDERAL, STATE AND LOCAL TAXES, ALL LIABILITIES
RETAINED BY THE SELLER, AND ALL AMOUNTS PAID OR DUE TO HOLDERS OF THE COMPANY’S
PREFERRED STOCK. EXCEPT FOR SUCH PAYMENT, NEITHER YOU NOR THE COMPANY SHALL HAVE
ANY FURTHER RIGHTS OR LIABILITIES HEREUNDER.


6.     CONDITION PRECEDENT. THE COMPANY’S OBLIGATION TO MAKE THE PAYMENT TO YOU
SHALL BE CONDITIONED ON YOUR FAITHFUL ADHERENCE TO YOUR EMPLOYMENT ARRANGEMENTS
WITH THE COMPANY AND ON YOUR REFRAINING FROM ENGAGING, DURING THE PERIOD OVER
WHICH SUCH PAYMENTS ARE TO BE MADE TO YOU, DIRECTLY OR INDIRECTLY IN ANY
ACTIVITY WHICH IS COMPETITIVE WITH THE BUSINESS ENGAGED IN BY THE COMPANY AT THE
DATE OF TERMINATION OF YOUR EMPLOYMENT.  IF YOU DO ENGAGE IN ANY SUCH
COMPETITIVE ACTIVITIES, THEN WE SHALL NO LONGER BE OBLIGATED TO MAKE ANY
PAYMENTS TO YOU HEREUNDER.


7.     NOTICE.  ANY NOTICES TO BE SENT PURSUANT HERETO SHALL BE SENT BY HAND,
CERTIFIED OR REGISTERED MAIL OR OVERNIGHT SERVICE TO YOU, AT THE ADDRESS
INDICATED ABOVE AND A COPY TO THE RENCO GROUP, INC. AT 30 ROCKEFELLER PLAZA, NEW
YORK, NY 10112, 42ND FLOOR, TO THE ATTENTION OF IRA LEON RENNERT, OR TO ANY
OTHER ADDRESS WHICH THE COMPANY OR RENCO MAY DESIGNATE BY NOTICE IN WRITING.

Please confirm that the foregoing correctly sets forth our full agreement with
respect to your net worth appreciation benefit by signing and returning the
enclosed copy of this letter.

 

Very truly yours,

 

 

 

 

 

The Doe Run Resources Corporation.

 

 

 

 

 

 

 

 

/s/ Ira Leon Rennert

 

 

Ira Leon Rennert

 

 

Chairman of the Board

Accepted and Agreed to:

/s/ Theodore P. Fox, III

 

Theodore P. Fox

 

4


--------------------------------------------------------------------------------